Citation Nr: 1701531	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-25 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968 with service in the Republic of Vietnam.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, denied service connection for bilateral hearing loss and for a low back disorder.  The case has since been returned to the RO in San Diego, California.

The Board notes that a Board hearing was scheduled for June 9, 2016, of which the Veteran was sent notice.  However, in May 2016, the Veteran withdrew his request for a hearing in writing.  See 38 C.F.R. § 20.704(e) (2016).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not show that the Veteran has a low back disorder that was incurred in or resulted from active duty service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a letter on February 28, 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's available service treatment records and VA medical records have been obtained.

The Board notes that the RO had difficulty obtaining complete original service treatment records.  In such cases of absent or unobtainable records, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  These alternative forms of evidence may also include statements from service medical personnel; "buddy" certificates or affidavits; employment physical examinations; medical evidence from hospitals, clinics, and private physicians at which or by whom a veteran may have been treated, especially soon after service discharge; letters written during service; photographs taken during service; pharmacy prescription records; and insurance examinations.  See M 21-1 MR, III.iii.2.E.27.  The Veteran was sent a letter notifying him of such in September 2012.  Regardless, the Board notes that such service treatment records do not appear to include relevant information as there is no indication that the Veteran actually sought treatment during active duty service despite his current contentions of in-service back pain and injury.

Additionally, the Veteran submitted a VA Form 21-4142 in which he stated that he was treated by Kaiser Permanente from the 1970s to 2008 for his low back.  The RO contacted Kaiser Permanente for those records.  Although Kaiser Permanente submitted all available records for the last two years, those records are not in the electronic claims file.  However, these post-service private treatment records would demonstrate a current disability and reflect current treatment, and would not be relevant as far as the other prongs necessary to determine service connection.

Furthermore, a VA examination was not obtained in connection with the service connection claim for a low back disorder.  As discussed below, the evidence does not indicate any competent and probative evidence linking his low back disorder to service.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds below that there is no need for a VA examination.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, VA has established a presumption of herbicide exposure applicable to Veterans who served in Republic of Vietnam during the Vietnam War.  Certain diseases are deemed associated with herbicide exposure under VA law and shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  However, a low back disorder is not included in this list.  See 38 C.F.R. § 3.309(e) (2016).  As such, the presumption does not apply.

Even if a Veteran does not fall with in the class of service members afforded the herbicide presumptions under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e), a claimant can still show that he was actually exposed to herbicides, and that a disorder resulting in disability or death was in fact causally linked to this herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).  However, the Veteran does not contend any such exposure, and instead states that his current low back disorder is caused by combat and jumping from planes during service. 

Additionally, the Veteran was service-connected for posttraumatic stress disorder based on exposure to hostile military activity.  In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014).  The provisions of this statute, however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  The Board notes that where, as here, the Veteran's service treatment records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In a March 2011 statement, the Veteran stated that he hurt his back during combat in Vietnam.  However, in his November 2016 appellate brief, he stated that jumping out of planes in service caused his current low back condition.  He also noted that his chronic low back pain began in service, and reached its height 10 years ago.

The Veteran's DD Form 214 reflects that the Veteran received basic airborne training during active duty service.

Service treatment records do not reflect any complaints of, treatments for, or diagnoses of any low back pain or disorders during active duty service.  In fact, at his November 1968 separation examination, the Veteran denied back trouble of any kind and had a normal clinical evaluation of the spine.  See VBMS, 8/20/14 STR, p. 2, 4.

VA treatment records from December 2010 to February 2013 include both mental health and primary care treatment records.  In a December 2010 counseling record, the Veteran noted that he went to "jump school" with the 8th Airborne Division while stationed in Germany, and that he injured his back about 15 years ago, resulting in being on medical leave for about one year.  He was diagnosed with lumbar radiculopathy.  See VBMS, 1/24/12 VA Treatment Records, p. 2, 10.  In February 2013, he was also diagnosed with chronic low back pain.  See VBMS, 2/22/13 VA Treatment Records, p. 3.

VA primary care treatment records from January 2011 to May 2011 reflect a work injury about 15 years ago in 1996; complaints of chronic low back pain since 10 years ago, around 2001; no tenderness over the costovertebral angles or spine; and assessments of chronic low back pain.  A February 2011 x-ray revealed multilevel degenerative disc disease (DDD) of the lumbar spine, greatest at L3-L4 and L4-L5.  See VBMS, 9/4/11 VA Treatment Records, p. 6, 8, 11-13.

At a November 2011 Agent Orange registry examination, the Veteran reported no back pain.  See 1/24/12 VA Treatment Records at 3.

Based on a review of all of the evidence of record, lay and medical, the Board finds that the evidence weighs against finding in favor of the Veteran's service connection claim for a low back disorder.

As an initial matter, the Board finds that the evidence substantiates a current diagnosis of lumbar radiculopathy and multilevel DDD of the lumbar spine.  As such, the requirement for a current disability is satisfied.

Additionally, the Veteran made general statements of a back injury during combat in Vietnam and that jumping from planes in service caused his current back condition.  Furthermore, the Veteran's DD Form 214 reflects basic airborne training.  As such, while the record is not clear whether the Veteran had a back injury resulting from combat or basic airborne training, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran sustained, at the very least, and low back injury during active duty service.  See 38 U.S.C.A. § 1154(b).

However, the Board finds that the evidence does not demonstrate a chronic low back disorder that resulted from any such in-service injury.  Despite the Veteran's contention of recurrent low back pain since service, his separation examination report reflects that he denied back trouble of any kind and was found to have a normal clinical evaluation for the spine.  Additionally, he denied back pain during his November 2011 Agent Orange registry examination.  As such, any back injury that he may have sustained during service appears to have been acute and transitory with no residuals.  Furthermore, during the course of receiving post-service treatment for his low back disorder, the Veteran reported that he fell while working construction in about 1996 and that he began having chronic low back pain in around 2001, 33 years after separation from active duty service.  Therefore, the chronology self-reported by the Veteran places the workplace injury about five years before he began having chronic low back pain.  Moreover, the first indication of any sort of complaint or diagnosis for a low back disorder was in December 2010, 42 years after separation from active duty service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

The Board notes the Veteran's contentions that his low back disorder is directly related to active duty.  However, as a lay person the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder, which requires both knowledge of the causes of low back pain.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Under the circumstances of this case, the determination of the nature or etiology of his low back disorder involves medically complex disease processes because of its multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran is not competent to opine as the etiology of his low back disorder.

As such, the evidence weighs against a finding that the Veteran's low back disorder is related to active duty service in any way.  Accordingly, service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App.


ORDER

Entitlement to service connection for a low back disorder is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran served in Vietnam, where he was exposed to artillery and explosions without the use of hearing protection.  He reported several instances of both ears bleeding while in Vietnam and that he lost his hearing due to a concussion from incoming rockets.  See 1/24/12 VA Treatment Records at 2; 9/17/11 VA Examination (audio); 10/13/12 VA Examination (audio).

The Veteran contends that he has had impaired hearing since 1968, although he was not diagnosed with hearing loss until years later.  His November 1968 separation examination includes an audiological examination reflecting puretone threshold results of 45 decibels at 500 Hertz in the right ear; the examiner noted a hearing deficit.  See 8/20/14 STR at 3. 

VA treatment records reflect diagnoses of bilateral hearing loss since June 2004.  However, despite such diagnoses, actual puretone testing results are not included.  Additionally, the puretone testing results from the September 2011 VA examination were invalid.  The Veteran was again provided a VA examination in October 2012, but the examiner was unable to test puretone thresholds as his left ear was occluded with cerumen (ear wax).  As such, he was referred for cerumen removal of the left ear.  There are no subsequent VA treatment records associated in the Veteran's claims file to confirm such removal or, more importantly, whether puretone testing was later completed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claim that may have come into existence in the interim.  All records and responses received should be associated with the claims file.

2.  Forward the Veteran's claims file, including a copy of this remand, to the October 2012 VA examiner for puretone threshold testing and speech recognition testing based on the Maryland CNC word list.  If the examiner establishes a diagnosis of hearing loss, the examiner should then provide an opinion as to:

Whether the Veteran's hearing loss was at least as likely as not incurred in, caused by, or related to active duty service, taking into consideration the in-service noise exposure in the form of artillery and explosions and the in-service loss of hearing due to a concussion.

If the October 2012 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.

The examiner should make all attempts to provide a nexus opinion based on the factual basis provided.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The AOJ shall then readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


